Citation Nr: 0812720	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected diabetes mellitus 
type II.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased evaluation for diabetes 
mellitus type II, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from June 1964 to October 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, VA Regional Office (RO).  

The issue of entitlement to service connection for 
hypertension is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease is attributable to service-
connected diabetes mellitus type II.  

2.  There is no competent evidence that the appellant's 
diabetes mellitus requires regulation of activities.  


CONCLUSIONS OF LAW

1.  Coronary artery disease is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or the 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, for example, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the March 2004 VCAA notice letter as well as in the July 
2005 statement of the case.  Cumulatively, the appellant was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life or that the 
applicable diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

I.  Service Connection

The appellant is service connected for diabetes mellitus type 
II.  In essence, he asserts that his service-connected 
diabetes mellitus has caused coronary artery disease.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, in this case, in order to warrant service connection 
for coronary artery disease, the evidence must show that the 
appellant's coronary artery disease is related to service-
connected disease or injury.  Of record is both positive and 
negative evidence that must be weighed.

In a November 2006 opinion, the VA examiner noted that the 
cause of coronary artery disease was generally 
multifactorial, with diabetes being one of the well-known 
risk factors, as well smoking, family history, hypertension, 
and hyperlipidemia, all of which are relevant to this case.  
The examiner stated that while the appellant's thirty-year 
history of chest pains was likely attributable to myositis, 
it was impossible to clearly determine which symptoms were 
due to myositis and which were due to coronary artery 
disease.  The Board notes that a March 2005 rating decision 
reflects that the appellant is service connected for 
polymyositis.  

In addition, the November 2006 examiner noted that the 
appellant's more recent symptoms, to include an increased 
severity in chest pains, was probably caused by his diabetes 
mellitus, as well as some of his other multiple risk factors, 
and both the July 2004 VA examiner and the December 2006 VA 
examiner opined that the appellant's coronary artery disease 
was aggravated by diabetes mellitus type II.  To the extent 
that the December 2006 examiner noted that the degree of 
aggravation could not be determined without resort to mere 
speculation, the appellant's claim was filed in January 2004.  
At that time, the criteria of 38 C.F.R. § 3.310 did not 
require a determination as to a baseline level of severity of 
a nonservice-connected disease or injury before service 
connection under a theory of aggravation was warranted.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  38 C.F.R. § See 38 C.F.R. § 3.310 
(effective October 10, 1006).  To the extent that the AOJ has 
determined that the appellant is asymptomatic, as reflected 
in the July 2005 statement of the case, the Board notes that 
the competent medical opinions reflect diagnoses of coronary 
artery disease.  In this case, the degree of impairment is a 
matter to be addressed coincident with the AOJ's 
implementation of the grant of service connection herein.  

Having reviewed the record in this case, the Board finds that 
there is an approximate balance of positive and negative 
evidence.  Resolving doubt in favor of the appellant, the 
Board finds that there is a basis upon which to conclude that 
coronary artery disease is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310.  
Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for coronary artery 
disease.  Consequently, the benefits sought on appeal are 
granted.

II.  Evaluation

Service connection for diabetes mellitus type II was 
established in a May 2002 rating decision and a 20 percent 
evaluation was assigned.  In his January 2004 claim for an 
increased rating, he asserted that his diabetes was worse.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, No. 05-2424 (U.S. Court of 
Appeals for Veterans Claims, Nov. 19, 2007).

Under Diagnostic Code 7913, diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 disability evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent disability evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent disability evaluation.  Diabetes 
mellitus manageable by restricted diet warrants a 10 percent 
disability evaluation.

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  38 CFR § 
4.119, Diagnostic Code 7913 (2007).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, in order to warrant a higher rating for 
diabetes mellitus type II, the evidence must show that in 
addition to requiring insulin and a restricted diet, 
regulation of activities is required.  Essentially, and as 
noted in his July 2005 VA Form 9, the appellant asserts that 
he is unable to do strenuous exercise due to diabetes 
mellitus type II.  

The appellant is competent to report his symptoms.  He is 
not, however, a medical professional and his opinion is not 
competent in regard to the issue of the objective degree of 
impairment due to diabetes mellitus type II, an issue for 
which medical expertise is required.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The most probative evidence establishes that a higher rating 
is not warranted for diabetes mellitus type II.  

Records, dated in April 2003, reflect that the appellant 
walked daily for exercise without difficulty, and exercise 
was encouraged.  While a December 2003 record reflects 
complaints of an increase in generalized pain with 
activity/exercise, a February 2004 record notes that the 
appellant was advised to increase exercise as much as 
possible, and good exercise tolerance was noted.  The July 
2004 VA examination report notes that the appellant 
specifically denied restriction of activities in order to 
maintain glycemic control.  His primary limitations of 
activity were noted to be due to myositis and myalgias, not 
diabetes mellitus type II.  Such evidence is far more 
probative than the appellant's unsupported lay opinion.  The 
competent evidence establishes that the appellant's diabetes 
mellitus type II does not require regulation of activity.  

The preponderance of the evidence is against the claim of 
entitlement to an increased rating for diabetes mellitus type 
II and there is no doubt to be resolved.  Consequently, the 
benefits sought on appeal are denied.

Lastly, the Board notes that there is no evidence of record 
that the appellant's diabetes mellitus type II caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability.  38 
C.F.R. § 4.1.  In this case, there is no evidentiary basis in 
the record for a higher rating on an extraschedular basis as 
there is no evidence that the appellant is unable to secure 
or follow a substantially gainful occupation solely as a 
result of his diabetes mellitus.  Thus, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.


ORDER

Service connection for coronary artery disease is granted.  

An evaluation in excess of 20 percent for diabetes mellitus 
type II is denied.  


REMAND

The appellant is seeking service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus.  The Board notes that service connection for 
coronary artery disease secondary to service-connected 
diabetes mellitus has herein been granted.  A July 2004 VA 
examination report notes that mild left ventricular 
hypertrophy was likely a complication of the appellant's 
essential hypertension.  The Board finds that further 
development is warranted in regard to the issue of 
entitlement to service connection for hypertension.  

In addition, the Board notes that the March 2004 VCAA notice 
letter references coronary artery bypass, and references 
presumptive service connection in regard to cardiovascular 
disease associated with certain service-connected amputations 
of both lower extremities.  The Board notes that while the 
August 2004 rating decision on appeal reflects that the AOJ 
denied service connection for hypertension secondary to 
service-connected diabetes mellitus type II, the decision 
also references direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the appellant's hypertension is 
related to service or is proximately due 
to or been chronically worsened by a 
service-connected disease or injury, to 
include coronary artery disease.  If it 
cannot be determined whether the veteran 
currently has hypertension that is related 
to service or is proximately due to or 
been chronically worsened by a service-
connected disease or injury, to include 
coronary artery disease, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  A complete rationale 
should accompany all opinions provided.  

2.  The record should be reviewed and VA 
should ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


